Name: 94/822/EC: Council Decision of 19 December 1994 concerning the conclusion of a Cooperation Agreement between the European Community and the Republic of South Africa
 Type: Decision
 Subject Matter: cooperation policy;  Africa;  international affairs
 Date Published: 1994-12-30

 30.12.1994 EN Official Journal of the European Communities L 341/61 COUNCIL DECISION of 19 December 1994 concerning the conclusion of a Cooperation Agreement between the European Community and the Republic of South Africa (94/822/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 113 and 130y, in conjunction with the first sentence of Article 228 (2) and the first subparagraph of paragraph 3 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the general guidelines issued by the European Council on 29 October 1993, the decision of the Council of 25 May 1993 on future development cooperation with South Africa and Council Decision 93/678/CFSP of 6 December 1993 on a joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning support for the transition towards a democratic and multi-racial South Africa (2) provide for the creation of an appropriate cooperation framework to consolidate the economic and social foundations of this transition; Whereas at its meeting on 18 and 19 April 1994 the Council decided to adopt a package of measures for South Africa, including an offer to conclude an agreement quickly; Whereas the Community should approve, for the attainment of its aims in the sphere of external relations, the Cooperation Agreement negotiated with South Africa, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Community and the Republic of South Africa is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 8 of the Agreement. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 19 December 1994. For the Council The President K. KINKEL (1) Opinion delivered on 30 November 1994 (not yet published in the Official Journal). (2) OJ No L 316, 17. 12. 1993, p. 45.